Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is in response to applicant’s communication filed on 01/22/21. Claims 1-15 are pending in this application.
Information Disclosure Statement
The Information disclosure statements filed on 01/22/21 and 12/02/21 have been received and are being considered.
Claim Rejections Under 35 U.S.C. §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12, 5-11, 14 and 15 are rejected under 35 U.S.C. §102 as being unpatentable over Nishizawa (US20160315181).
Regarding claim 1, Nishizawa discloses semiconductor device manufacturing method comprising: forming an electrode including an Ni layer and an Au layer  successively stacked on a semiconductor layer (Au layer 32 after Ni in the Ni layer 28 see para [0024]); forming an Ni oxide film by performing heat treatment to the electrode at a temperature of 350°C or more to deposit Ni (see para [0030]) at least at a part of a surface of the Au layer and to oxidize the deposited Ni (see para [0024] disclosing t ionized Ni oxide generated by reaction with oxygen); and forming an insulating film in contact with the Ni oxide film and containing Si (see silicon nitride insulating layer, see para [0022]).
Regarding claim 2, Nishizawa discloses the semiconductor device manufacturing method according to claim 1, wherein the heat treatment is conducted in an atmosphere containing oxygen to simultaneously deposit and oxidize Ni(see para [0024] disclosing t ionized Ni oxide generated by reaction with oxygen). 
Regarding claim 5, Nishizawa discloses the semiconductor device manufacturing method according to claim 1, further comprising: forming an SiN film on the semiconductor layer by using at least one of a reduced pressure CVD method and a plasma CVD method (see para [0030] disclosing CVD)before the forming the electrode; and forming an opening for exposing the semiconductor layer in the SiN film, wherein the electrode covers the opening (see fig 3, where 12 is formed before 22). 
Regarding claim 6, Nishizawa discloses the semiconductor device manufacturing method according to claim 1, wherein the insulating film is formed by using a plasma CVD method (see para [0035]).  
Regarding claim 7, Nishizawa discloses a semiconductor device comprising: a semiconductor layer; an electrode including an Ni layer in contact with the semiconductor layer and an Au layer (see fig 1-3, disclosing 26, where 28 and 32 touch)provided on the Ni layer; an Ni oxide film at least at a part of a surface of the Au layer (see 34 on 26); and an insulating film in contact with the Ni oxide film and containing Si (18, see para [0021]).
Regarding claim 8, Nishizawa discloses a semiconductor device manufacturing method comprising: (at least at fig 3)forming an electrode including an Ni layer (50) on a semiconductor layer 10and an Au layer 56 on the Ni layer 52; forming a Ni oxide film 34 by performing heat treatment to the electrode (see para 34 )so as to move Ni from the Ni layer to at least a part of a surface of the Au layer and to oxidize the moved Ni located on the surface (see para [0024]); and forming an insulating film in contact with the Ni oxide film and containing Si(18) (see figs 1 and 2 where 32 and 28 are formed to have at least tome contact with each other and that the AU layer absorbs the Ni diffusion preventing it from reaching 60/34.
Regarding claim 9, Nishizawa discloses the semiconductor device manufacturing method according to claim 8, wherein the heat treatment is conducted at a temperature of 350°C or more (see para [0030] disclosing 500C).
Regarding claim 10, Nishizawa discloses the semiconductor device manufacturing method according to claim 8, wherein Ni in the Ni layer is diffused and at least a part of the diffused Ni reaches the surface of the Au layer in the Au layer in the performing the heat treatment (see figs 1 and 2 where 32 and 28 are formed to have at least tome contact with each other and that the AU layer absorbs the Ni diffusion preventing it from reaching 60/34).
Regarding claim 11, Nishizawa discloses the semiconductor device manufacturing method according to claim 8, wherein the heat treatment is conducted in an atmosphere containing oxygen to simultaneously deposit and oxidize Ni (see para [0024] disclosing oxygen containing environment).
Regarding claim 14, Nishizawa discloses the semiconductor device manufacturing method according to claim 8, further comprising: forming an SiN film on the semiconductor layer by using at least one of a reduced pressure CVD method and a plasma CVD method (see para [0030] disclosing CVD)before the forming the electrode; and forming an opening for exposing the semiconductor layer in the SiN film, wherein the electrode covers the opening (see fig 3, where 12 is formed before 22). 15. The semiconductor device manufacturing method according to claim 8, wherein the insulating film is formed by using a plasma CVD method.
Regarding claim 15, Nishizawa discloses the semiconductor device manufacturing method according to claim 8, wherein the insulating film is formed by using a plasma CVD method (see para [0035] disclosing plasma CVD).

Claim Rejections Under 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 and 12 are rejected under 35 U.S.C. §103 as being unpatentable over Nishizawa (US 20160315181 A1).
Regarding claim 3, Nishizawa discloses the semiconductor device manufacturing method according to claim 2, wherein the atmosphere mainly contains nitrogen and an oxygen concentration of the atmosphere is 21% or less (this office action notes that this concentration is ambient air). It would have been obvious to oxidize in ambient air as such oxidation occurs naturally and is the default characteristic of environmental enthalpic conditions.  This office action notes that oxidation in ambient air would be available to one having ordinary skill in the art and would thus be obvious.
Regarding claim 12, Nishizawa discloses the semiconductor device manufacturing method according to claim 11, wherein the atmosphere mainly contains nitrogen and an oxygen concentration of the atmosphere is 21% or less. (this office action notes that this concentration is ambient air). It would have been obvious to oxidize in ambient air as such oxidation occurs naturally and is the default characteristic of environmental enthalpic conditions.  This office action notes that oxidation in ambient air would be available to one having ordinary skill in the art and would thus be obvious.
Claims 4 and 13 are rejected under 35 U.S.C. §103 as being unpatentable over Nishizawa and further in view of Miskiewicz(WO 2011103952 A1).
Regarding claim 4, Nishizawa discloses the semiconductor device manufacturing method according to claim 1, but Nishizawa does not disclose wherein the heat treatment is conducted for 15 minutes or more. However, Miskiewicz discloses an annealing process for cross linking oxidation. 
See Mizkiewicz (disclosing Au, Ag, Cu, Al, Ni, and their oxides, mixtures of these metals and/or their oxides, sputter coated or evaporated metals such as Cu, Cr, Pt/Pd or mixed metal oxides such as indium tin oxide (ITO). Preferably the electrodes comprise or consist of metals and/or their oxides wherein the metals are selected from the group consisting of Au, Ag, Cu, Al and Ni, very preferably selected from Au, Ag and Cu, most preferably Cu.Suitable radiation dosages are typically in the range from 25 to 3,000 mJ/cm.sup.2. Suitable radiation sources include mercury, mercury/xenon, mercury/halogen and xenon lamps, argon or xenon laser sources, x-ray, or e-beam. The exposure to actinic radiation will induce a cross-linking reaction in the cross-linkable groups of the dielectric material in the exposed regions. It is also possible for example to use a light source having a wavelength outside the absorption band of the cross-linkable groups, and to add a radiation sensitive photosensitizer to the cross- linkable material. Optionally the dielectric material layer is annealed after exposure to radiation, for example at a temperature from 70°C to 130°C, for example for a period of from 1 to 30 minutes, preferably from 1 to 10 minutes. The annealing step at elevated temperature can be used to complete the cross-linking reaction that was induced by the exposure of the cross- linkable groups of the dielectric material to photoradiation.) 
Regarding claim 13, Nishizawa discloses the semiconductor device manufacturing method according to claim 8, but Nishizawa does not disclose wherein the heat treatment is conducted for 15 minutes or more. However, Miskiewicz discloses an annealing process for cross linking oxidation. 
See Mizkiewicz (disclosing Au, Ag, Cu, Al, Ni, and their oxides, mixtures of these metals and/or their oxides, sputter coated or evaporated metals such as Cu, Cr, Pt/Pd or mixed metal oxides such as indium tin oxide (ITO). Preferably the electrodes comprise or consist of metals and/or their oxides wherein the metals are selected from the group consisting of Au, Ag, Cu, Al and Ni, very preferably selected from Au, Ag and Cu, most preferably Cu.Suitable radiation dosages are typically in the range from 25 to 3,000 mJ/cm.sup.2. Suitable radiation sources include mercury, mercury/xenon, mercury/halogen and xenon lamps, argon or xenon laser sources, x-ray, or e-beam. The exposure to actinic radiation will induce a cross-linking reaction in the cross-linkable groups of the dielectric material in the exposed regions. It is also possible for example to use a light source having a wavelength outside the absorption band of the cross-linkable groups, and to add a radiation sensitive photosensitizer to the cross- linkable material. Optionally the dielectric material layer is annealed after exposure to radiation, for example at a temperature from 70°C to 130°C, for example for a period of from 1 to 30 minutes, preferably from 1 to 10 minutes. The annealing step at elevated temperature can be used to complete the cross-linking reaction that was induced by the exposure of the cross- linkable groups of the dielectric material to photoradiation.) 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD CHIN/               Primary Examiner, Art Unit 2813